OPINION — AG — ** PERSONNEL BOARD — QUALIFICATIONS FOR EMPLOYMENT ** ABSENT LEGISLATIVE PREEMPTION, THE STATE PERSONNEL BOARD, UNDER 74 O.S. 1971 805 [74-805], HAS LEGAL AUTHORITY TO DETERMINE AND ESTABLISH QUALIFICATIONS FOR POSITIONS UNDER THE MERIT SYSTEM; HOWEVER, THE BOARD DOES NOT HAVE THE LEGAL AUTHORITY TO DETERMINE AND ESTABLISH QUALIFICATIONS FOR POSITIONS UNDER THE MERIT SYSTEM WHERE SAID QUALIFICATIONS CHANGE, ALTER OR MODIFY THOSE QUALIFICATIONS SPECIFICALLY SET BY STATUTE. CITE: 74 O.S. 1971 805 [74-805] (MIKE D. MARTIN)